Citation Nr: 1130287	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, impulse control disorder, and panic disorder.  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Philadelphia, Pennsylvania.

In March 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  As the RO/AMC requested and obtained treatment records from the Philadelphia VA Medical Center (VAMC), the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board points out that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the issue of entitlement to service connection for a psychiatric disorder has been recharacterized to better reflect the Veteran's contentions and the evidence in this case. 

The Board's decision on the matters of service connection for a psychiatric disorder, a low back disorder, and hypertension is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC, in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  The Veteran's psychiatric disorder was not shown in service or for many years thereafter, and there is no competent evidence or opinion establishing a medical nexus between this later diagnosed disability and service.

3.  The Veteran's low back disorder was not shown in service or for many years thereafter, and there is no competent evidence or opinion establishing a medical nexus between this later diagnosed disability and service.

4.  The medical evidence of record indicates the Veteran does not currently have hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include major depressive disorder, impulse control disorder, and panic disorder, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for a low back disorder are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, November 2006 pre-rating and December 2010 post-rating letters provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2006 letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The November 2006 letter, as well a December 2010 letter, provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, these letters meet Pelegrini's and Dingess/Hartman's content of notice requirements.  Since the November 2006 letter was provided prior to the initial RO adjudication of these claims, the VCAA's timing of notice requirements have been met as well.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  In this case, the Veteran's service treatment records (STRs), and VA outpatient treatment records from the Philadelphia VAMC were obtained.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  The Board notes that, in connection with these claims, the Veteran has not undergone VA examinations for a psychiatric disorder, a low back disorder, or hypertension, nor has any medical opinion as to the relationship between the claimed disabilities and service been obtained.  However, as explained in more detail below, the current record does not reflect even prima facie claims for service connection, on the merits.  As such, VA is not required to arrange for medical examination to obtain medical opinion in connection with each of these claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(b) (2010); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Analysis

The Veteran asserts that he has a psychiatric disorder, low back disorder, and hypertension related to his military service.  Considering the evidence in light of the foregoing, however, the Board finds that service connection is not warranted for a psychiatric disorder, a low back disorder, or hypertension.

The Veteran's STRs are unremarkable for a psychiatric disorder, a low back disorder, or hypertension during service.  The Veteran's June 1974 entrance examination report notes that his spine, heart, and psychiatric evaluations were normal and that his blood pressure was 100/64.  A November 1976 reenlistment examination report notes that the Veteran was diagnosed with a grade II/VI holosystolic murmur, but that his cardiovascular evaluation was otherwise normal and his blood pressure was 110/60.  Blood pressure readings were 108/72 in June 1977, 106/64 in May 1978, and 120/78 in August 1978.  His September 1978 discharge examination report reflects that his spine, heart, and psychiatric evaluations were normal and that his blood pressure was124/80.  On his September 1978 Report of Medical History, he denied high or low blood pressure, recurrent back pain, and depression or excessive worry.

Post-service, a December 2008 form signed by the Veteran's medical provider at the Philadelphia VAMC indicates that the Veteran was considered temporarily disabled due to recurrent major depression.  

A copy of the Veteran's VA Health Summary printed in August 2009 notes that the Veteran's active problems included lumbago (low back pain), which was last modified in December 2008.

VA outpatient treatment records from the Philadelphia VAMC dated from March 2009 to December 2010 reflect ongoing treatment for major depressive disorder.  In addition, it was noted that the Veteran had an impulse control disorder in April 2009 and a panic disorder in July 2010.  These records also note that the Veteran complained of low back pain in March 2009 and that a March 2010 chest X-ray showed degenerative changes within the spine.  As regards hypertension, the records are unremarkable for any treatment or diagnosis related to hypertension.  Blood pressure readings were as follows:  118/59 in March 2009; 144/90 in July 2009; 126/74 and 115/66 in February 2010; 113/67, 118/70, 114/71, and 95/58 in March 2010; 133/85 in May 2010; 135/70 in June 2010, and 120/70 in December 2010.  

As regards to the Veteran's psychiatric diagnoses, which have included major depressive disorder, impulse control disorder, and panic disorder, the earliest objective medical evidence of a psychiatric disorder is in December 2008 - over 30 years after the Veteran's discharge from active service.  The earliest objective medical evidence of a low back disorder is also in December 2008.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Furthermore, there is also no medical evidence or opinion even suggesting a relationship between these disabilities and military service, and the Veteran has not presented or identified any such existing medical evidence or opinion.

As regards hypertension, the medical evidence does not indicate that the Veteran has, or has had, a diagnosis of high blood pressure or hypertension.  Although the medical evidence contains one isolated diastolic reading of 90 mm. (in July 2009), all other blood pressure readings have been normal (predominately below 160/90).  Hence, the evidence does not establish a diagnosis of hypertension for VA compensation purposes pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Board points out that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have hypertension, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Board has considered the written statements of the Veteran, to the extent that any such lay statements are being offered to answer the question of current diagnosis or etiology, such evidence must fail.  Such matters are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, his unsupported contentions are of minimal probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

For all the foregoing reasons, the claims for service connection for a psychiatric disorder, a low back disorder, and hypertension must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent and persuasive evidence to support the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include major depressive disorder, impulse control disorder, and panic disorder, is denied.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claim for service connection for bilateral hearing loss is warranted.

In this case, the Veteran asserts that he has bilateral hearing loss related to noise exposure during military service.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In this case, the Veteran's DD-214 reflects that he was a radioman (RM-0000) in the Navy and that his last duty assignment and major command was with the USS McCandless, a destroyer escort.  Although the Duty MOS Noise Exposure Listing for the Navy enlisted personnel does not include radioman, the Army lists a radio operator as having a "moderate" probability of hazardous noise exposure.   Hence, the Veteran's exposure to hazardous noise during service is conceded.  

As regards the question of current disability, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, there is no medical evidence that the Veteran meets the requirements of a hearing loss disability pursuant to § 3.385.  The Board notes, however, that as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge, such as hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007

Based on the foregoing, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA outpatient treatment records from the Philadelphia VAMC dated through December 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for hearing loss from the Philadelphia VAMC since December 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Accordingly, the matter is REMANDED for the following action:

1.  The RO should obtain from the Philadelphia VAMC all records of evaluation and/or treatment for the Veteran's bilateral hearing loss since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all records and/or responses received are associated with the claims file, the Veteran should be scheduled for a VA examination, by an audiologist, at a VA medical facility.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is instructed that the Veteran's exposure to hazardous noise in service was Moderately Probable.  

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss is related to service.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

3. The Veteran must be given adequate notice of the date and place of any requested examination sent to his current address.  A copy of any notification must be associated with the claims file.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claim.

4.  The AMC/RO must review the claims file and ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completion of the above and any additional development deemed necessary, the issue of entitlement to service connection for hearing loss should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


